ON MOTION TOR REHEARING.
Counsel for the plaintiff in error strenuously insists, inasmuch as this court is bound to follow the decisions of the Supreme Court, that what is ruled in the second headnote, supra, is contrary to the decisions of Locke v. State, 3 Ga. 534, 540, McLane v. State, 4 Ga. 335, and Johnson v. State, 90 Ga. 441 (16 S. E. 92), and should therefore be withdrawn. We recognize the principle laid down in these cases, that “ ‘The charge . . must be sufficiently explicit to support itself; for no latitude of intention can be allowed to include anything more than is expressed.' 1 Chitty, Crim. Law, 172 . . , and no argumentative inferences will supply the want of direct averments of material facts.” In the Loche case, it was held that in an indictment for bastardy it must be alleged that the accused is the actual father of the child. In the McLane case it was held that where the indictment showed on its face that it was barred by the statute of limitation, and an exception was relied on to prevent its bar, “such exception should be alleged *71in the indictment.” In the Johnson case, where the accused was charged with assault with intent to murder “with force and arms and arsenic poison,” it was held that the defendant was entitled to. know “in what manner the accused used the poison in the commission of the alleged offense.” We subscribe to and follow the rule that in cases like the one at bar, and in larceny cases, the ownership of the property should be alleged and may not be inferred. What is said in our opinion is not in conflict with this principle. An allegation that A did cheat, wrong, and defraud B out of $150 in money is a sufficient allegation in such respect to meet every requirement in a cheating and swindling indictment. The allegation that B was defrauded out of $150 in money presupposes that B had that much money, without alleging it; and the failure to make such an allegation can not be harmful to the accused.